 In the Matter Of HERMAN RACE, Louis RACE, JACK RACE AND HELENRACE, INDIVIDUALLY AND AS CO-PARTNERSDOING BUSINESSUNDER THEFIRM NAME AND STYLE OF RACE BROTHERSandUNITED PAPER WORK-ERS OFAMERICA, C. I. O.CaseNo. C-1242.--Decided April27,1939Collapsible Paper Box Manufacturing Industry-Settlement:stipulation pro-viding for compliance with theAct-Order:entered on stipulation.Mr. Samuel G. Zack,for the Board.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Paper Workers of America,C. I. 0., herein called the United, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its complaintdated March 28, 1939, against Herman Race, LouisRace,Jack Raceand Helen Race, individually and as co-partners doing business underthe firm name and style of Race Brothers, Philadelphia, Pennsyl-vania, herein called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint and notice of hearingthereon were duly served upon the respondents, individually and ascopartners, and upon the United.Concerning the unfair labor practices, the complaint alleged, insubstance, that although a majority of the employees in an appro-priate unit had designated the United as their representative for thepurpose of collective bargaining, the respondents had refused to bar-gain collectively with the United, and that the respondents by theafore-mentioned activities, and by other acts, interfered with, re-strained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.12 N. L.R. B., No. 64.538 HERMAN RACE ET AL.539On March 28, 1939, the respondents, the United, and counsel forthe Board entered into a stipulation in settlement of the case.Thisstipulation provides as follows :It is hereby stipulated by and between Herman Race, LouisRace, Jack Race and Helen Race, individually as co-partnersdoing business under the firm name and style of Race Brothers,respondents herein; United Paper Workers of America, C. I. 0.,a party herein; and the National Labor Relations Board, that:1.Upon charges duly filed by the United Paper Workers ofAmerica, C. I. 0., the National Labor Relations Board by theRegional Director for the Fourth Region, acting pursuant toauthority granted in Section 10 (b) of the National Labor Rela-tions Act (48 Stat. 449) 1 and its Rules and Regulations, Series 1,Article 4, Section 1 issued its complaint on the 28th day ofMarch, 1939, against Herman Race, Louis Race, Jack Race andHelen Race, individually and as co-partners doing business underthe firm name and style of Race Brothers, respondents herein.2.Respondent is a partnership having its principle (sic) placeof business in Philadelphia, Pennsylvania, and is engaged in themanufacture and sale of folding paper boxes.Approximately80% of the raw materials used in the manufacture of its productscome from sources outside the state of Pennsylvania.Approxi-mately 80% of the finished products are sold outside of the stateof Pennsylvania.3.Respondents,Herman Race, Louis Race, Jack Race andHelen Race, individually and as co-partners doing business underthe firm name and style of Race Brothers, are engaged in inter-state commerce within the meaning of the National Labor Rela-tionsAct and decisions of the United States Supreme Courtthereunder.4.The respondents in the course and conduct of their businessat their Philadelphia Plant employ approximately 17 employeeswho are engaged in production and maintenance.5.United Paper Workers of America, C. I. 0., is a labor organ-ization affiliated with the Committee for Industrial Organiza-tions admitting to its membership employees of the respondents.6.A unit consisting of production and maintenance employees,excluding supervisory and clerical employees, hereinafter calledthe unit, would insure to the employees the full benefit of theirright to self-organization and would otherwise effectuate the poli-cies of the Act, and is a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.'Thisis obviously an inadvertence since thecorrect citation is 49 Stat. 449. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.On or about January 13, 1939, and at all times thereafter,a majority of the employees in the unit designated the union asits representative for the purposes of collective bargaining withrespondents, and since on or about January 13, 1939, the unionhas been the exclusive representative of all the employees in theunit by virtue of Section 9 (a) of the Act for the purpose ofcollective bargaining with respondents in respect to rates of pay,wages, hours of employment and other conditions of employment.8.Respondents,Herman Race, Louis Race, Jack Race andHelen Race, individually and as co-partners doing business underthe firm name and style of Race Brothers, waive their right toa hearing as set forth in Sections 10 (b) and 10 (c) of the NationalLabor Relations Act.9.This stipulation together with the charge, complaint, noticeof hearing and Rules and Regulations of the National LaborRelations Board may be introduced as evidence by filing themwith the Chief Trial Examiner of the National Labor RelationsBoard at Washington, D. C.10.Upon this stipulation, if approved by the National LaborRelations Board, an order may forthwith be entered by the saidBoard and by the appropriate Circuit Court of Appeals, provid-ing as follows :1.Respondents,Herman Race, Louis Race, Jack Race andHelen Race, individually and as co-partners doing business underthe firm name and style of Race Brothers, their agents, successorsand assigns, will cease and desist :(a) from in any manner interfering with, restraining or coerc-ing their employees in the exercise of their rights to self-organiza-tion, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargain-ing and other mutual aid or protection, as guaranteed in Section7 of the Act;(b) from refusing to bargain collectively with United PaperWorkers of America, C. I. 0., or its representatives as the ex-clusive representative of all their production and maintenanceemployees, excluding supervisory and clerical employees.2.Respondents shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a)Upon request, bargain collectively with the United PaperWorkers of America, C. I. 0., or its representatives, as the ex-clusive representative of all their production and maintenanceemployees, excluding supervisory and clerical employees; HERMAN RACE ET AL.541(b)Post and keep visible in prominent places in each depart-ment of respondents' said Philadelphia plant, for a period ofsixty (60) days after receipt, copies of the order entered by theNational Labor Relations Board and notice stating that therespondents will cease and desist in the manner aforesaid, andrespondents will take the affirmative action as aforesaid;(c) Inform all of its agents, including its superintendent, fore-men, and other supervisory employees, that they shall not threatenemployees in any manner because of their membership in anylabor organization in general, or the United Paper Workers ofAmerica, C. I. 0., in particular;(d)Notify the Regional Director for the Fourth Region, inwriting, of compliance with the foregoing order within sixty(60) days from the date of its entry by the Board.11. It is stipulated and agreed that the appropriate U. S.Circuit Court of Appeals may, upon application of the NationalLabor Relations Board, enter a decree enforcing the aforesaidorder of the Board, respondents hereby expressly waiving theirrights to contest the entry of such decree in the appropriateU. S. Circuit Court of Appeals, and, further, expressly waivingtheir rights to receive notice of the filing by the National LaborRelations Board for the application of such a decree.12. It is further stipulated and agreed that this stipulationis subject to the approval of the National Labor RelationsBoard.On April 3, 1939, the Board issued its order approving the abovestipulation, making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents are copartners having their principal place ofbusiness in Philadelphia, Pennsylvania, and are engaged in the manu-facture and sale of folding paper boxes.Approximately 80 per centof the raw materials used in the manufacture of their products comefrom sources outside the State of Pennsylvania.Approximately 80per cent of their finished products are sold outside the State ofPennsylvania.Approximately 17 production and maintenance work-ers are employed by the respondents. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Herman Race, Louis Race, Jack Race, and HelenRace, individually and as copartners doing business under the firmname and style of Race Brothers, Philadelphia, Pennsylvania, theiragents, successors, and assigns, will cease and desist :(a) From in any manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act;(b)From refusing to bargain collectively with United Paper Work-ers of America, C. I. 0., or its representatives as the exclusive repre-sentative of all their production and maintenance employees, exclud-ing supervisory and clerical employees.Respondents shall take the following affirmative action to effectuatethe policies of the National Labor Relations Act:(a)Upon request, bargain collectively with the United Paper Work-ers of America, C. I. 0., or its representative, as the exclusive repre-sentative of all their production and maintenance employees, exclud-ing supervisory and clerical employees ;(b)Post and keep visible in prominent places in each departmentof respondents' said Philadelphia plant, for a period of sixty (60)days after receipt, copies of the Order entered by the National LaborRelations Board, and notice stating that the respondents will ceaseand desist in the manner aforesaid, and respondents will take theaffirmative action as aforesaid;(c) Inform all of its agents, including its superintendent, fore-men, and other supervisory employees, that they shall not threatenemployees in any manner because of their membership in any labororganization in general, or the United Paper Workers of America,C. I. 0., in particular;(d)Notify the Regional Director for the Fourth Region, in writ-ing, of compliance with the foregoing order within sixty (60) daysfrom the date of its entry by the Board.